DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-10 and 16-25 are allowed.
The prior art does not sufficiently teach or suggest the claimed invention as a whole with regard to the limitations concerning the particular relative terminal arrangement of the claimed input circuit, reset circuit, first anti-leakage circuit and output circuit related to the other circuits and how these circuits provide signals. In one exemplary closest prior art, US PGPUB 2016/0266699, made of record by Zhao et al. teaches in Fig. 3 a shift register unit including an input circuit (i.e., T1), a reset circuit (i.e., T2), an anti-leakage circuit (i.e., T5) and an output circuit (T3 and C1). However, the relative arrangement of terminals of Zhao’s circuits is different from this instant invention and accordingly the circuits do not provide signals as the instant invention. It is rendered not obvious to modify the technique of Zhao to achieve the instant invention. In another exemplary closest prior art, US Patent No. 10,547,316, made of record by Takasugi et al. teaches in Fig. 5 a shift register unit including an input circuit (i.e., T1 and T1a), a reset circuit (i.e., T1C), an anti-leakage circuit (i.e., T3q) and an output circuit (T6 and Cst2). Still, the relative arrangement of terminals of Takasugi’s circuits is different from this instant invention and accordingly the circuits do not provide signals as the instant invention. It is rendered not obvious to modify the technique of Takasugi to achieve the instant invention.
Claims 2-10 and 16-25 are allowed because they depend on claim 1.

Conclusion

 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/XUEMEI ZHENG/Primary Examiner, Art Unit 2693